437 Pa. 496 (1970)
Commonwealth
v.
Stone, Petitioner.
Supreme Court of Pennsylvania.
April 16, 1970.
*497 Before BELL, C.J., JONES, COHEN, EAGEN, O'BRIEN, ROBERTS and POMEROY, JJ.
John J. Dean, Assistant Public Defender, and George H. Ross, Public Defender, for appellant.
Carol Mary Los, Assistant District Attorney, and Robert W. Duggan, District Attorney, for Commonwealth, appellee.
OPINION PER CURIAM, April 16, 1970:
Petitioner's counsel in the Superior Court filed no brief and has filed an inadequate petition for allowance of appeal with this Court. This is not the "representation in the role of an advocate" which we require. See Ellis v. United States, 356 U.S. 674, 675, 78 *498 S. Ct. 974, 2 L. Ed. 2d 1060 (1958); Commonwealth v. Stein, 436 Pa. 330, 260 A. 2d 467 (1969). Accordingly, the petition for allocatur is granted, the order of the Superior Court is vacated and the case remanded so that the Superior Court may consider the appeal upon the filing of a brief properly prepared by counsel.